EXHIBIT 10 LL.








Name of Employee:
No. of Shares: [Target # of RSUs]



VALLEY NATIONAL BANCORP
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT


VALLEY NATIONAL BANCORP, a New Jersey corporation (the “Company”), this February
1, 2018 (the “Award Date”), hereby grants, to ______________, an employee of the
Company (the “Employee”), pursuant to the Company’s 2016 Long-Term Stock
Incentive Plan (the “Plan”), [target # of RSUs] restricted stock units at target
(“Target Award Amount”). Each restricted stock unit (“Unit”) represents the
unfunded right to receive one share of the Common Stock, no par value, of the
Company (“Share”), subject to the restrictions set forth herein on the terms and
conditions hereinafter set forth (the “Award”).
1.    Incorporation by Reference of Plan. The provisions of the Plan, which is
available on the VNB Intranet to the Employee, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meanings set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern.
2.    Award of Restricted Stock Units. A record of the Units awarded hereunder
(the “Units”) shall be evidenced by the Company in restricted book entry
accounts maintained for the Employee with the Company’s transfer agent, or such
other administrator designated by the Compensation and Human Resources Committee
of the Company’s Board of Directors (the “Committee”), subject to such stop
transfer orders and other terms deemed appropriate by the Committee to reflect
the restrictions applicable to such Award (the “Restrictions”), until all the
Restrictions specifically set forth in this Agreement and in Section 9 of the
Plan with respect to the Units shall expire or be canceled. Upon the lapse of
all Restrictions relating to any Units, the Company shall deliver book entry
Shares underlying the vested Units. The Units shall have no voting rights. The
Units shall be credited with Dividend Equivalents as set forth in Section 9 of
the Plan. However, Dividend Equivalents paid with respect to Shares underlying
the Units shall be credited to a restricted book entry account maintained on the
Employee’s behalf until the Restrictions with respect to the Units upon which
such Dividend Equivalents were paid expire or are canceled, at which time the
Company shall evidence the delivery to the Employee of all such Dividend
Equivalents. If the Employee forfeits any Units awarded hereunder, such Units
and any Dividend Equivalents credited with respect thereto shall automatically
revert to the Company (without any payment by the Company to the Employee) and
shall no longer be reflected in the restricted book entry account. No interest
will be accrued with respect to Dividend Equivalents.
3.    Restrictions
(a) Vesting. The Units and all related Dividend Equivalents shall not be
delivered to the Employee and may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Employee until such Units have vested based on
achievement of the performance goals set forth in Schedule A and subject to the
terms of this Agreement. Any Units earned based on achievement of the specific
performance goals shall vest when the Committee certifies the payout level as a
result of such performance achievement, and the Shares representing such vested
Units shall be paid to the Employee no later than 90 days following the end of
the performance period.
(b)    Death. Upon death of the Employee, all Restrictions upon the Target Award
Amount shall lapse and such Units shall immediately vest and the Shares
representing such vested Units shall be paid promptly to the Employee’s
executors, administrators, heirs or distributes, as the case may be. In the
event





--------------------------------------------------------------------------------

EXHIBIT 10 LL.




that Employee is continuously employed during the three-year performance period
but dies prior to the Committee’s certification of payout level as a result of
cumulative performance achievement during that three-year performance period,
then the Employee’s executors, administrators, heirs or distributes, as the case
may be, shall vest in the number of Units that the Employee would have earned if
employed on the date of such certification in accordance with the terms of this
Agreement and the Shares representing such vested Units shall be paid promptly
to the Employee’s executors, administrators, heirs or distributes, as the case
may be.
(c)    Retirement. Upon Retirement, the Units shall remain outstanding until
they vest or are forfeited in accordance with the terms set forth in Sections
3(a) and Schedule A.
(d)    Other Termination Events. Units not yet vested (and any related Dividend
Equivalents) shall be forfeited to the Company automatically and immediately
upon the Employee’s ceasing to be employed by the Company and its Subsidiaries
for any reason whatsoever, other than death or Retirement of the Employee or
except as otherwise determined by the Committee. In the event that Employee is
continuously employed during the relevant performance period but ceases to be
employed (other than by reason of termination for Cause by the Company or
voluntary resignation by the Employee) prior to the Committee’s certification of
payout level as a result of performance achievement during that performance
period, then the Employee shall vest in any earned Units based on performance
during such performance period and the Shares representing such vested Units
shall be paid to the Employee.
(e)    Change in Control. Upon the event of a Change in Control (as such term is
defined in the Plan) of the Company, all Restrictions upon the Target Award
Amount shall lapse and such Units shall immediately vest.
(f)    Accelerated Restricted Stock Units. With respect to an Employee who is or
was at any time a named executive officer (as determined under Item 402 of
Regulation S-K of the Securities Exchange Act of 1934, as amended), the Units
are subject to all the terms and conditions set forth in the Plan regarding
Accelerated Restricted Stock Units including, but not limited to, the retention
requirements as provided in Section 9(c) of the Plan.
4.    Registration. If Shares are issued in a transaction exempt from
registration under the Securities Act of 1933, as amended, then, if deemed
necessary by Company’s counsel, as a condition to the Company issuing the
Shares, the Employee shall represent in writing to the Company that the Employee
is acquiring the Shares for investment purposes only and not with a view to
distribution, and Restrictions shall be imposed on the Shares to the effect that
such Shares may not be transferred without an applicable exemption under the
Securities Act of 1933 or registration thereunder.
5.    Acknowledgement of Receipt of Plan and Prospectus. The Employee hereby
acknowledges that the Employee has access to the Plan on the VNB Intranet (and
is aware that he or she may request a written copy) and represents and warrants
that the Employee has read and is familiar with the terms and conditions of the
Plan and with the Prospectus. The execution of this Agreement by the Employee
shall constitute the Employee’s acceptance of and agreement to all of the terms
and conditions of the Plan and this Agreement.
6.    Notices. Except as specifically provided in the Plan or this Agreement,
all notices and other communications required or permitted under the Plan and
this Agreement shall be in writing and shall be given either by (i) personal
delivery or regular mail, in each case against receipt, or (ii) first class
registered or certified mail, return receipt requested. Any such communication
shall be deemed to have been given (i) on the date of receipt in the cases
referred to in clause (i) of the preceding sentence and (ii) on the second day
after the date of mailing in the cases referred to in clause (ii) of the
preceding sentence. All such





--------------------------------------------------------------------------------

EXHIBIT 10 LL.




communications to the Company shall be addressed to it, to the attention of its
Secretary or Treasurer, at its then principal office and to the Employee at the
Employee’s last address appearing on the records of the Company or, in each
case, to such other person or address as may be designated by like notice
hereunder.
7.    Tax Withholding. If requested by the Employee, the Committee shall cancel
Shares to be delivered to the Employee having a Fair Market Value, on the day
preceding the date of delivery of such Shares, equal to the minimum statutory
required tax withholding (or, if permitted by the Company, a rate that is higher
than the minimum statutory withholding rate) in connection with delivery of such
Shares, and apply the value of such Shares as payment for the Employee’s minimum
statutory required tax withholding or higher withholding. The form to be used in
making this request is attached as Schedule B.
8.    Clawback. In the event that the Committee, within 3 years of the Award
Date or within 3 years of the date of vesting of any portion of the Award
hereunder, determines that the number of Units or Shares awarded under this
Agreement was based on materially inaccurate financial statements (including,
but not limited to, statements of earnings, revenues, or gains) or other
materially inaccurate performance metric criteria, then the Company has the
right to cancel the unvested Units awarded to the Employee under this Agreement
and, with respect to Shares awarded under this Agreement upon the vesting of
Units, the Employee agrees that the Company has the right to cancel the Shares
delivered to the Employee under this Agreement if still owned by the Employee
or, if such Shares are no longer owned by the Employee or the Company is
otherwise unable to cancel the Shares, to recover from the Employee the value of
the Shares delivered to the Employee under this Agreement. The Committee may
also cancel this Award if the Employee has engaged in or engages in an activity
that is in conflict with or adverse to the interest of the Company while
employed by or providing services to the Company or any Subsidiary, including
fraud or conduct contributing to any financial restatements or
irregularities.    In addition, to the extent required by applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of any securities exchange or inter-dealer
quotation service on which the Company’s Shares are listed or quoted, or if so
required pursuant to a written policy adopted by the Company, this Award shall
be subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements.
9.    Miscellaneous.  This Agreement and the Plan contain a complete statement
of all the arrangements between the parties with respect to the subject matter
hereof, and this Agreement cannot be changed except by a writing executed by
both parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
VALLEY NATIONAL BANCORP    
 
EMPLOYEE
 
 
 
 
/s/ Gerald Korde    
 
By:
Gerald Korde
 
 
Employee Name
 
 
 
 



Awards of incentive compensation are also subject to the Valley National Bancorp
Clawback Policy which is attached.









--------------------------------------------------------------------------------

EXHIBIT 10 LL.




Schedule A


Vesting Conditions for Performance Restricted Stock Units


1.
Definitions

a.
“GITBV” means the Company’s annual growth in Tangible Book Value per share plus
dividends on common stock excluding other comprehensive income, and shall be
adjusted to exclude, in a manner consistent with prior practice, consistently
applied, the impact of: (i) fees and expenses relating to acquisitions and
dispositions, (ii) the positive or negative impact of any merger or acquisition
activity (including the impact of the increase in outstanding shares), (iii)
costs or penalties associated with the voluntary prepayment of indebtedness
during the performance period and related savings in debt service from any such
prepayment of indebtedness in the performance year(s) following the year of such
prepayment, (iv) the cumulative effect of accounting and tax law changes, and
(v) any items otherwise affecting tangible book value that are required to be
reflected on the Company’s Income Statement (in accordance with Accounting
Standards Update 2015-01) as unusual in nature or not reasonably expected to
recur in the foreseeable future (formerly, Extraordinary Items).

b.
“Peer Group” means the companies in the KBW Regional Bank Index as of the first
day of the Performance Period. If a Peer Group company is acquired by or merged
with another Peer Group company, the performance of the surviving company is
tracked for the remainder of the relevant performance period. If a Peer Group
company is acquired by a non-Peer Group company, the acquired company is
disregarded. For the avoidance of doubt, a Peer Group company which becomes
bankrupt or insolvent during the Performance Period shall be deemed to have a
TSR Performance of negative 100%.

c.
“Performance Period” means the period commencing January 1, 2018 and ending
December 31, 2020.

d.
“Stock Price” means the average closing price of a share of common stock of the
Company, as reported on the principal national stock exchange on which such
common stock is traded, over the 30 consecutive calendar days immediately
preceding the first day of the Performance Period and the 90 consecutive
calendar days ending on (and including) the last day of the Performance Period.

e.
“TSR Performance” means the Company’s total shareholder return for the
Performance Period as measured by dividing (A) the sum of (i) the cumulative
amount of dividends per share for the Performance Period, assuming dividend
reinvestment as of each applicable ex-dividend date, and (ii) the increase or
decrease in Stock Price from the first business day of the Performance Period to
the last business day of the Performance Period, by (B) the Stock Price
determined as of the first business day of the Performance Period.

2.
Growth in Tangible Book Value. [_____] GITBV Units (representing 75% of the
Target Award Amount, the “Target GITBV Amount”) will be subject to vesting based
on performance achievement against the following metrics measured on a
cumulative basis over the Performance Period (using a three-year average):

•
50% of the Target GITBV Amount will vest if 10.35% GITBV is achieved
(threshold);

•
100% of the Target GITBV Amount will vest if 12% GITBV is achieved (target);

•
150% of the Target GITBV Amount will vest if 13.65% of GITBV is achieved
(maximum).

The number of earned GITBV Units shall be interpolated on a straight-line basis
based on achievement of GITBV levels between the performance metrics specified
above. No GITBV Units shall be earned if GITBV is less than 10.35%, and the
maximum GITBV Units that may be earned shall be capped at 150% of the Target
GITBV Amount even if GITBV in excess of 13.65% is achieved.





--------------------------------------------------------------------------------

EXHIBIT 10 LL.




The number of GITBV Units earned based on cumulative three-year GITBV
performance as described above shall vest and shares representing such earned
GITBV Units shall be delivered to the Employee three years from the date of this
award upon the Committee’s certification of performance achievement following
the end of the Performance Period.
3.
Total Shareholder Return. [___] TSR Units (representing 25% of the Target Award
Amount, the “Target TSR Amount”) will be subject to vesting based on achievement
of TSR Performance measured on a cumulative basis over the Performance Period as
follows:

•
50% of the Target TSR Amount will vest if TSR Performance is consistent with the
25th percentile of the Peer Group (threshold);

•
100% of the Target TSR Amount will vest if TSR Performance is consistent with
the 50th percentile of the Peer Group (target);

•
150% of the Target TSR Amount will vest if TSR Performance is consistent with
the 75th percentile of the Peer Group (maximum).

The number of earned TSR Units shall be interpolated on a straight-line basis
based on achievement of TSR Performance levels between the performance metrics
specified above. No TSR Units shall be earned if TSR Performance is below the
25th percentile of the Peer Group, and the maximum TSR Units that may be earned
shall be capped at 150% of the Target TSR Amount even if TSR Performance exceeds
the 75th percentile of the Peer Group, provided, however, that if TSR
Performance exceeds the 50th percentile but is negative, the maximum TSR Units
that may be earned shall be capped at 100% of the Target TSR Amount.
The number of TSR Units earned based on cumulative three-year TSR Performance as
described above shall vest and shares representing such earned TSR Units shall
be delivered to the Employee three years from the date of this grant upon the
Committee’s certification of performance achievement following the end of the
Performance Period.


Valley National Bancorp Clawback Policy
The Compensation and Human Resources Committee of Valley National Bancorp (the
“Company”) operates under the following Clawback Policy:
•
Triggers to Recoup Unvested Awards: The Company may cancel any unvested stock
awards granted to and cancel the payout of any unpaid cash bonus award to be
paid to (recoup) any executive officer of the Company or its subsidiaries upon
the following events:

1.
A material restatement of the Company’s financial statements and the award was
based upon materially inaccurate performance metrics, in which case the
recoupment applies to the relevant period.

2.
The Executive is terminated for cause involving material misconduct detrimental
to the Company, in which case the recoupment applies to all periods on or after
the material misconduct.

•
Triggers to Recoup Vested Awards: The Company may recoup vested incentive awards
of stock and cash made to any executive in the following events:

1.
The executive engaged in intentional fraud against the Company or any of its
subsidiaries, in which case the recoupment may apply to any awards from the date
of the fraud.

2.
Because of intentional misconduct detrimental to the Company, the Company
suffers a material financial loss and governmental enforcement action against
the Company or its subsidiaries.






--------------------------------------------------------------------------------

EXHIBIT 10 LL.




•
Procedures for Applying Policy: The Compensation and Human Resources Committee
of the Company will be responsible for exercising the Company’s rights under
this Policy. In exercising its authority under this policy, the Committee shall
take into account uncertainties and mitigating circumstances. The Committee
shall not be obligated in any case under this policy to exercise its discretion
to obtain recoupment. Conversely, the Committee shall not be prevented from
exercising its right to obtain recoupment due to uncertainties or mitigating
circumstances.

•
Amendments: The Committee may amend or supplement this policy at any time.
However no such amendment or supplement which is materially adverse to the
executive may apply retroactively.






